Citation Nr: 0211425	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for residuals of a right 
eye injury.

Entitlement to service connection for residuals of a low back 
injury.

(An additional issue of entitlement to service connection for 
residuals of a head injury including a left temple scar will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) which, in part, denied service 
connection for residuals of a right eye injury and residuals 
of a low back injury.  The present Board decision addresses 
these issues.  The veteran testified at a Travel Board 
hearing at the RO in April 2002.  

The veteran also appeals the RO's denial of his claim for 
service connection for residuals of a head injury including a 
left temple scar.  This issue will be the subject of a later 
Board decision which will be issued after the Board 
undertakes additional development of the evidence in 
accordance with 38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  The veteran did not suffer a right eye injury or disease, 
or worsening of same, during active service, and his right 
eye vision was the same at entrance and release from active 
duty.  His current right eye problem is unrelated to service.

2.  Low back symptoms during service were acute and 
transitory and fully resolved, and the veteran's current low 
back condition began years after active duty.



CONCLUSIONS OF LAW

1.  Claimed residuals of a right eye injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2001).

3.  Claimed residuals of a low back injury were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from June 1969 
to November 1970.  

His service medical records include a June 1969 enlistment 
examination which reveals distant vision of 20/40 in the 
right eye, with an otherwise normal clinical evaluation of 
his eyes, spine/musculoskeletal system, and skin.  A later 
June 1969 record notes 20/20 vision in both eyes.  

The veteran's service medical records include a September 11, 
1970 notation that sutures that had been in for 10 days were 
removed and a laceration was cleaned (area of the body 
involved was not specified).  A September 22, 1970 record 
mentions that he was recently seriously injured in a fight 
with a friend.  An October 1970 record, under a "new marks 
or scars" heading, notes a scar on the left side of the 
head.  The veteran's separation document, DD Form 214N, lists 
various periods of time lost, including from August 17, 1970 
to September 9, 1970.  An October 1970 confinement document 
mentions he had been on unauthorized absence from August 17, 
1970 to September 10, 1970.

An October 1970 service medical record reveals a two-day 
history of left leg pain, especially on the left side of the 
small of the back.  The veteran's left sacroiliac joint was 
noted to be tender, and the impression was listed as 
sacroiliitis.

The veteran's service medical records contain no specific 
references to any injuries or diseases of the head, right 
eye, or low back.  The service separation examination in 
November 1970 noted distant vision was 20/40 in the right eye 
(it was noted there was defective right eye visual acuity 
which was uncorrected and not considered disabling).  The 
separation examination also showed normal clinical evaluation 
of the head/face/neck/scalp, eyes, spine/musculoskeletal 
system, lower extremities, and neurological system.

In statements submitted in June 1973, the veteran claimed 
service connection for residuals of a head injury involving a 
wound to the left temple area.  He said this injury occurred 
in service in September 1970 when, while on authorized pass, 
he was attacked by others.  He related that he had been 
treated for the injury at St. Peter's Hospital in 
Jacksonville, Florida in September 1970, and also at the 
Jacksonville Naval Air Station hospital in September 1970.

Private medical records beginning in December 1981 reveal 
that, as a result of a recent motor vehicle accident, the 
veteran sustained multiple injuries to his head, face, 
mandible, left femur, and right wrist.  The injuries to the 
head/face areas included severe lacerations to the left 
periorbital area, left chin, and left forehead; complete 
avulsion of the mandibular right cuspid; fracture of the 
maxillary left central and lateral incisors below the 
gingiva; partial avulsion with multiple mandibular anterior 
teeth with alveolar fracture; and severe compound, comminuted 
fracture of the anterior mandible in the left perisymphysis 
region.

In a March 1982 statement, the veteran said he had a scar on 
the left temple from a service head injury.  He related that 
he had been treated by civilian doctors in service at the 
time of this head injury, although sutures had been removed 
at the Jacksonville Naval Air Station dispensary.  The 
veteran also said he had 20/80 vision in the right eye as the 
result of corneitis when he was a child; he noted this 
involved right eye scarring at the sharpest point of vision; 
and he noted he was told to have the problem checked every 
six months.

An August 1984 private medical examination form reveals no 
complaints related to the right eye, nor any abnormalities of 
the right eye other than uncorrected vision of 20/50; and a 
notation to the effect that anterior/posterior lateral lumbar 
spine X-rays were normal.

Private medical records dated in September 1985 reveal a 
visit to a private hospital's emergency room due to low back 
pain, with numbness to both legs.  The problems had arisen 
when the veteran twisted his lower back after rolling a 55-
gallon drum at work.  An acute lumbar strain was diagnosed, 
and X-rays showed mild scoliosis with convexity to the left 
that could be secondary to muscle strain or secondary to 
positioning of the veteran.  

A January 1989 private medical record reflects an admission 
for complaints of severe left para-cervical, left shoulder, 
and left upper extremity discomfort.  It was noted that the 
veteran had a history of a surgical intervention in 1981 for 
compression fracture of the left femur and maxilla and 
mandibular surgery following a motor vehicle accident, and a 
posterior repositioning of the maxilla in 1983.

A September 1990 private medical record, prior to cervical 
disk surgery, notes a history of a lot of surgery in the past 
mostly pertaining to a terrible motor vehicle accident that 
he suffered back in 1981 that had caused fractures of his 
pelvis, left femur, mandible, maxilla, right wrist, etc.  
According to this medical record, the veteran had undergone 
multiple reconstructive surgeries involving the pelvis, the 
femur, and the mandible, with most of the complicated work 
done on his facial bones and mandible.  No complaints related 
to the lower back, right eye, or left facial scar were 
reported.

An October 1991 private medical record reveals complaints of 
severe lumbar pain radiating posteriorly into the groin for 
the past two weeks.

A February 1992 private medical record reveals complaints of 
a steady increase in pain in nearly all of his joints, 
specifically the hands, wrists, shoulders, neck, knees, 
ankles, and feet, and an assessment of inflammatory poly-
arthritis.

In an April 1992 statement, a private physician by the name 
of Dr. Edmund G. LaCour indicated that he had been treating 
the veteran since November 1991 for musculoskeletal problems.

An August 1994 decision by the Arkansas Workmen's 
Compensation Commission reveals compensation awarded to the 
veteran for injuries sustained while at work in September 
1990.  The decision indicates that the veteran's major 
medical history began in 1981 when he was involved in a motor 
vehicle accident, his automobile colliding with a semi-
trailer truck, which left him in a coma for two weeks and 
involved multiple injuries including a broken jaw on both 
sides, a broken chin, and lacerations about the eyes, 
shoulders, knees, hip, and left forearm.  According to this 
decision, the veteran underwent cervical fusion in 1989, 
which he related to a fall at work two years before, and had 
another work-related injury in 1990.

A Social Security Administration (SSA) decision dated in June 
1996 also describes the veteran's medical history as starting 
when he was involved in an automobile accident in 1981 which 
left him very seriously injured.  According to this decision, 
the veteran underwent cervical disk surgeries in 1989 and 
1990, was diagnosed with systemic lupus erythematosus in 
1992, and had continued to work despite his continuously 
deteriorating health which now included advanced 
osteoarthritis and osteoporosis.  On account of all these 
disabilities, the veteran was found disabled, for SSA 
purposes, since December 1992.

A December 1997 VA outpatient medical record reveals a 
diagnostic impression of degenerative joint disease.

A private medical record dated in April 1998 reveals 
complaints of increased back pain, which the veteran thought 
was secondary to his arthritis and previous back injury.  
Back pain and osteoarthritis, by history, were diagnosed.

In April 1999, the veteran filed claims for service 
connection for residuals of injuries to the head, right eye, 
and low back.  

In a statement received at the RO in May 1999, the veteran's 
sister asserted that she was aware of a left temple injury 
while on active duty, of the veteran's having been diagnosed 
with an arthritic condition in the early 1970s, and of his 
having a scar inside his right eye that affects his vision.  
The veteran's former spouse also submitted a statement, dated 
in May 1999, stating that the veteran had suffered from lower 
back pain, troubled vision, and episodes of passing out in 
1971, and that she remembered the veteran's left temple scar, 
which at that time was still reddish pink in color.  She also 
said that the veteran was told at that time that the 
blackouts were the result of a circulatory problem, that the 
lower back pain was due to a kidney infection, and that the 
vision problem was caused by an internal scar in the right 
eye.  She further stated that the veteran continued suffering 
from these problems until their divorce in 1991.  

In a May 1999 statement, the veteran said, with regard to a 
head injury including a left temple scar, he received sutures 
for the injury in August 1970 at the emergency room of 
Jacksonville City Hospital.

In a February 2000 statement, a private physician by the name 
of Dr. Len Kemp indicated the veteran had a well healed C-
shaped scar on the left side of his face near his temple.  He 
also reportedly had paralysis of the facial muscles on the 
left side of his face beginning at the level of the temple 
and extending up above the eyebrow into the forehead and hair 
line area on the left side.

In a July 2000 statement, a private physician by the name of 
Dr. Sameena Khan said the veteran was initially seen in June 
1995, when he presented on referral with a past diagnosis of 
a macular scar of about twenty five years.  His uncorrected 
visual acuity at the time was 20/70 in the right eye and 
20/30 in the left eye.  Examination revealed the anterior 
segment within normal limits in both eyes.  Retinal 
examination in the right eye revealed definite RPE changes 
with the appearance of an old choroidal neovascular membrane, 
possibly secondary to toxoplasmosis, although no other 
retinal scars were noted.  Retinal examination of the left 
eye was within normal limits.  Peripheral examination 
revealed the retina to be flat 360 degrees in both eyes.  
Overall impression was old choroidal neovascular membrane in 
the right eye, of questionable etiology.

An October 2000 VA outpatient medical record reveals a 
history and diagnosis of rheumatoid arthritis.

At the April 2002 Travel Board hearing, the veteran 
essentially restated his contentions of record to the effect 
that he sustained injuries to the left side of his head, his 
right eye, and his lower back during service and that he 
consequently believes that he is entitled to service 
connection for residuals of these injuries.

II.  Analysis

The present Board decision addresses claims for service 
connection for residuals of right eye and low back injuries.  
The claims file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
duly notified of the specific evidence that is necessary to 
substantiate these claims.  Identified still-existing medical 
records have been obtained to the extent possible.  VA 
examinations are not necessary to decide these claims.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied and that no further 
assistance to the veteran is warranted as to these claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service, in the line of duty and not due to 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Residuals of a right eye injury

The record shows no evidence of a right eye injury or disease 
at any time during service.  A right eye vision deficiency of 
20/40 was noted at the time of the entrance examination in 
1969, a record soon thereafter stated that right eye vision 
was 20/20, and right eye vision was again 20/40 at the 1970 
separation examination.  

In a post-service 1982 statement, the veteran noted he had 
decreased right eye vision which was due to childhood 
corneitis.  Only in recent statements has the veteran alleged 
his decreased right eye vision was due to a service injury.  
In a 2000 statement, Dr. Khan noted a current right eye old 
choroidal neovascular membrane scar of questionable etiology.  

Refractive error of vision is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Assuming that 
diminished right eye vision noted on entrance into service 
was due to a medical cause other than refractive error, there 
was no aggravation of right eye vision on account of service, 
as right eye vision was the same on the entrance and 
separation examinations.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  There is no credible medical evidence that the 
veteran's current right eye problem began during or was 
worsened by active duty.

The statements by the veteran, his sister, and former spouse 
are acknowledged, but as laymen they are not competent to 
give a medical opinion on diagnosis or etiology of the right 
eye problem.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran did not suffer a right eye injury or disease, or 
worsening of same, during active service; his right eye 
vision was the same at entrance and release from active duty; 
and his current right eye problem is unrelated to service.  A 
right eye disability, claimed as residuals of an injury, was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a low back injury

The record shows no evidence of a low back injury at any time 
during service.  The only in-service mention of any possible 
back-related problems is contained in an October 1970 service 
medical record noting sacroiliitis.  This condition was 
evidently acute and transitory, as the spine was normal at 
the November 1970 separation examination.  There is no 
evidence of arthritis of the spine in the year after service 
as required for a presumption of service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
Post-service low back injuries and related low back 
disability is shown beginning in the 1980s, many years after 
service.  There is no competent medical evidence to link 
current low back problems with service.

Based on the weight of the credible evidence, the veteran's 
current low back condition began years after service and was 
not caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim for service connection for 
residuals of a low back injury.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










ORDER

Service connection for a right eye disability is denied.

 Service connection for a low back disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

